Citation Nr: 0936819	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-01 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right ankle sprain with old healed fracture, 
posterior malleolus.

2.  Entitlement to an evaluation in excess of 10 percent for 
vasomotor rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1977 to April 1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2005 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).

The Veteran also requested a Travel Board hearing in 
connection with the current claims.  The hearing was 
scheduled and subsequently held in February 2007.  The 
Veteran testified before the undersigned Acting Veterans Law 
Judge (AVLJ) and the hearing transcript is of record.  The 
record was subsequently left open for a period of 90 days to 
allow the submission of additional evidence.  The Veteran 
submitted no additional evidence.

The Veteran's claims were previously before the Board in 
September 2007 and remanded at that time for additional 
evidentiary development.  The requested development was 
completed and the Veteran's claims are before the Board for 
final appellate consideration.


FINDINGS OF FACT

1.  The Veteran's service-connected right ankle disability is 
manifested by objective clinical findings of pain, 
tenderness, limited motion, weakness, and swelling.  The 
Veteran had dorsiflexion to 15 degrees and plantar flexion to 
40 degrees, but there is no evidence of additional loss of 
range of motion, weakness, lack of endurance, fatigue, or 
incoordination on repetitive use.

2.  The Veteran's service-connected vasomotor rhinitis is 
manifested by objective clinical findings of a thickened and 
mildly to severely deviated septum with an 80 percent 
obstruction bilaterally, as well as mildly to severely 
hyperemic turbinates.  No evidence of nasal polyps was found.   


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right ankle sprain with old healed 
fracture, posterior malleolus, are not met for any period of 
time covered by the appeal.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5271 
(2008).

2.  The criteria for an evaluation in excess of 10 percent 
for vasomotor rhinitis are not met for any period of time 
covered by the appeal.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.97 Diagnostic Code 6522 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran in this case contends that the condition of his 
service-connected right ankle disability and his service-
connected vasomotor rhinitis has worsened and that this 
decline warrants a higher disability evaluation.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(a), 4.1 (2008).  It is not expected that all 
cases will show all the findings specified; however, findings 
sufficiently characteristic to identify the disease and the 
disability and coordination of rating with impairment of 
function will be expected in all instances.  38 C.F.R. § 4.21 
(2008).

The present level of disability is of primary concern where, 
as here, an increase in an existing disability rating based 
on established entitlement to compensation is at issue.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  Generally, "pyramiding," the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided.  38 C.F.R. § 4.14 (2008).  A single evaluation will 
be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.

In determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  

I.  Right Ankle Disability

The Veteran was originally granted service connection for 
residuals of a right ankle sprain with old healed fracture, 
posterior malleolus, in a rating decision dated August 1981.  
The RO evaluated the Veteran's right ankle disability as non-
compensably disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5299-5271, effective April 11, 1981.  

The Board notes that the Veteran's particular right ankle 
disability is not listed in the Rating Schedule.  However, 38 
C.F.R. § 4.27 provides that unlisted disabilities can be 
rated analogously with the first two digits selected from 
that part of the Rating Schedule most closely identifying the 
part or system of the body involved, and the last two digits 
"99."  See also 38 C.F.R. § 4.20 (outlining principles 
related to analogous ratings).  The RO determined that the 
most closely analogous Diagnostic Code was 5271, limitation 
of motion of the ankle.

The Veteran submitted a statement to VA in June 2001 in which 
he requested an increased evaluation for his service-
connected right ankle disability.  The RO issued a rating 
decision in January 2002 in which it continued the Veteran's 
non-compensable evaluation under Diagnostic Code 5271.  The 
Veteran was notified of this decision, filed a timely notice 
of disagreement (NOD), and perfected an appeal with respect 
to this issue.  Following the submission of additional 
evidence, the RO granted the Veteran a 10 percent evaluation 
for a right ankle disability under Diagnostic Code 5271, 
effective June 29, 2001.  See May 2003 rating decision.  The 
Veteran subsequently submitted a statement to VA in May 2003 
in which he indicated "I am satisfied with the 10% 
evaluation for my right ankle.  This satisfies my appeal on 
the ankle."

The Veteran most recently submitted a claim for an increased 
rating in January 2005.  The RO continued the Veteran's 10 
percent evaluation for a right ankle disability under 
Diagnostic Code 5271 in the April 2005 rating decision on 
appeal.  The Veteran was notified of this decision and timely 
perfected this appeal.

Diagnostic Code 5271 provides for a 10 percent evaluation for 
moderate limitation of motion of the ankle.  A 20 percent 
evaluation is assigned for marked limitation of motion of the 
ankle.  The Board notes that normal range of motion for the 
ankle on dorsiflexion is to 20 degrees and to 45 degrees on 
plantar flexion.  

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation due to pain which is supported by 
adequate pathology and evidenced by the visible behavior of 
the Veteran undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2008).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (2008).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59 (2008).

The Veteran was afforded a VA Compensation and Pension (C&P) 
joints examination in February 2005.  At the time of the 
examination, the Veteran reported gradually worsening right 
ankle pain and weakness, particularly when he did not wear 
his plastic right ankle support.  The Veteran denied any 
swelling and indicated that he did not do any exercises at 
home.  He obtained some relief from his symptoms by wearing a 
plastic ankle support and taking Tylenol Extra Strength and 
Naproxen every ten hours.  The Veteran also stated that he 
worked as a mail carrier, walking more than one mile per day.  
The Veteran was also able to complete a portion of his mail 
route by truck.  

Upon physical examination, the examiner observed evidence of 
mild tenderness anterior to the lateral malleolus of the 
right ankle.  Range of motion of the ankle was normal, but 
the examiner noted evidence of pain at the "extreme 
limits."  No evidence of swelling, calluses, or plantar 
warts was noted.  "Previous x-rays" revealed no gross 
osseous, joint, or soft tissue abnormalities.  The Veteran 
was also able to take his shoes and socks on and off without 
difficulty.  Similarly, he was able to get on and off the 
examination table without difficulty.  The Veteran's 
peripheral pulses were present and repetitive motion did not 
change the Veteran's range or symptoms.  It was noted that 
the Veteran used a right ankle brace at work and that he was 
independent in his activities of daily living (ADLs).  The 
impression was status-post right ankle sprain.  

With regard to the criteria outlined in DeLuca, the examiner 
indicated that the Veteran "could have" further limitations 
in range of motion and amount of pain in functional capacity 
during flare-ups, but the examiner was unable to estimate the 
additional loss of range of motion and amount of pain in 
functional capacity without resorting to mere speculation.  
The examiner further noted that as a mail carrier, it was 
"imperative" that the Veteran be able to ambulate.  
Although the Veteran was able to use a truck to deliver most 
of his mail, the Veteran still had to walk for up to "1/4 
miles, which might cause some discomfort at the end of the 
day."  

That same month, the Veteran was afforded a VA C&P 
respiratory examination.  He indicated at that time that he 
was able to walk ten blocks without difficulty.  He was also 
able to work 40 hours per week, drive, and independently 
perform ADLs.  The impression was degenerative joint disease 
(DJD).  

The Veteran presented to a VA medical facility in September 
2005 with subjective complaints of chronic right ankle pain.  
The Veteran also requested an ankle brace that was ordered in 
April, but never received.  It was noted that the Veteran 
worked as a mail carrier and that he used the ankle brace 
when walking.  Upon physical examination of the right ankle, 
the examiner found evidence of painful movement.  The 
impression was chronic ankle pain.

The Veteran sought additional VA care in March 2006 after 
reporting worsening right ankle pain.  He stated that these 
symptoms were exacerbated by walking on uneven ground.  He 
obtained some relief from these symptoms by taking Naproxen 
and Tramadol for pain.  He was able to work as a mail carrier 
despite this pain.  Upon physical examination, the examiner 
found evidence of limited dorsiflexion and plantar flexion 
when compared to the left ankle.  The examiner also observed 
evidence of pain with palpation at the right ankle and 
subtalar joint.  The examiner encouraged the Veteran to 
continue taking Naproxen for pain relief.

The Veteran testified before the undersigned AVLJ in February 
2007.  In particular, the Veteran indicated that he worked as 
a mail carrier and wore an ankle brace daily for support.  
The Veteran testified that he occasionally stumbled, 
misstepped, or dragged his toe as a result of his service-
connected right ankle disability, and that he had difficulty 
getting into and out of his mail truck, particularly during 
the winter months.  The Veteran also reported subjective 
symptoms of pain, limited motion, weakness, and swelling.  

In March 2007, the Veteran presented to a VA orthopedic 
clinic for additional care.  At that time, it was noted that 
the Veteran wore an ankle brace which stabilized his ankle 
and allowed him to ambulate.  The examiner concluded that 
with regard to the ankle, "he really needs no further 
treatment at this time."  The impression was ankle 
arthralgia.  

The Veteran was afforded another VA C&P joints examination in 
June 2009.  He reported continued pain and swelling in the 
right ankle.  The symptoms, according to the Veteran, 
improved somewhat since he went on a diet several months ago 
and lost approximately 25-30 pounds.  The Veteran stated that 
he was able to stand and walk "ok," but that his right 
ankle would "turn over" when weightbearing or walking on 
uneven surfaces.  The Veteran reported no flare-ups or 
incapacitating episodes, but stated that his pain and 
stiffness increased after getting off of his feet at the end 
of the day.  The examiner also noted that the Veteran worked 
as a letter carrier for a number of years, but that he was on 
leave at the time of the examination, deciding whether to 
accept early retirement.  However, the Veteran indicated that 
he was able to "work through the pain" in order to perform 
his job duties.  He wore an ankle brace daily and was 
independent in performing ADLs.  

Upon physical examination, it was noted that the Veteran 
walked with a normal gait and without any assistive devices.  
The Veteran did not wear his ankle brace at that time.  The 
examiner observed evidence of slight puffy swelling over the 
lateral aspect of the ankle, as well as tenderness to 
palpation laterally.  Range of motion testing of the right 
ankle was to 15 degrees on dorsiflexion and to 40 degrees on 
plantar flexion.  The examiner also noted pain on motion "at 
endpoint," but further observed normal subtalar motion 
without evidence of pain "at endpoint."  X-rays of the 
right ankle were interpreted to show small ossification 
anterior to the talus with no change.  The impression was 
service-connected residuals of right ankle sprain with old 
healed fracture of the posterior malleolus.    

As to the criteria outlined in DeLuca, the examiner indicated 
that there was no additional limitation of motion after 
repetitive use, nor was there evidence of flare-ups, 
incapacitating episodes, weakness, fatigability, or 
incoordination.  The examiner further noted that the Veteran 
was independent in his ADLs and gainfully employed.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for a right ankle disability under 
Diagnostic Code 5271 or any other applicable code provision 
for any period of time covered by this appeal.  As noted 
above, Diagnostic Code 5271 assigns a 20 percent evaluation 
for marked limitation of motion of the ankle.  The Board 
notes that there is no objective clinical evidence describing 
the Veteran's right ankle disability as "marked," nor does 
the preponderance of the evidence support such a conclusion, 
particularly where, as here, the Veteran stated that he was 
independent in his ADLs, was gainfully employed, and able to 
"work through the pain" in order to perform his job duties 
as a mail carrier.  See e.g., June 2009 VA C&P examination 
report.  Furthermore, in March 2007, a VA examiner concluded 
that aside from using an ankle brace to ambulate, "he really 
needs no further treatment at this time."      

The Board acknowledges that the objective clinical evidence 
shows that the Veteran's right ankle disability is manifested 
by pain, tenderness, limited motion, weakness, and swelling.  
The Veteran's pain on motion and other complaints warrant 
assignment of a 10 percent evaluation, but these symptoms, 
alone, are not sufficient to warrant a 20 percent evaluation 
under Diagnostic Code 5271.  Accordingly, the Board finds 
that the Veteran's right ankle disability does not more 
nearly approximate the criteria for a 20 percent evaluation 
in this case.

The Board has also considered the guidance of 38 C.F.R. 
§§4.40, 4.45, 4.59, and Deluca, supra.  The objective 
clinical evidence of record showed that the Veteran's right 
ankle disability is manifested by pain, tenderness, limited 
motion, weakness, and swelling.  However, there is no 
additional loss of range of motion due to pain, fatigue, 
weakness, lack of endurance, or incoordination following 
repetitive use noted during any period of time covered by 
this appeal.  See February 2005 and June 2009 VA C&P 
examination reports.  While the February 2005 VA examiner 
concluded that the Veteran "could have" further limitations 
in range of motion and amount of pain in functional capacity 
during flare-ups, the examiner was unable to estimate the 
additional loss of range of motion and amount of pain in 
functional capacity without resorting to mere speculation.  
Moreover, the Veteran specifically denied flare-ups or 
incapacitating episodes at the time of the most recent VA C&P 
examination.   

The Board has also considered evaluating the Veteran's right 
ankle disability under other pertinent diagnostic codes, but 
these diagnostic codes are not applicable in the Veteran's 
case.  For instance, Diagnostic Codes 5270 and 5272 
contemplate disability evaluations for ankylosis of the ankle 
or ankylosis the subastragalar or tarsal joints.  These code 
provisions are not applicable in this case as there is no 
evidence of ankylosis in the right ankle.  Diagnostic Code 
5273 assigns a disability evaluation for malunion of the os 
calcis or astragalus while Diagnostic Code 5274 assigns a 
disability evaluation for an astragalectomy.  Again, there is 
no objective clinical evidence that the Veteran was diagnosed 
with or treated for malunion of the os calcis or astragalus 
or that he subsequently underwent an astragalectomy.  
Therefore, these code provisions are inapplicable in this 
instance.  

Accordingly, the Veteran is not entitled to an evaluation in 
excess of 10 percent for a service-connected right ankle 
disability for any period of time covered by this appeal.  
The Board has considered the propriety of staged ratings, 
however, the evidence does not show a variance in the signs 
and symptoms of the service-connected right ankle disability 
during the claim period such that staged ratings are for 
application.  See Hart, supra.

II.  Vasomotor Rhinitis

The Veteran was originally awarded service connection for 
chronic obstructive rhinitis in a December 1982 rating 
decision.  The RO evaluated the Veteran's disability as non-
compensably disabling under 38 C.F.R. § 4.97, Diagnostic Code 
6501, effective November 22, 1982.  

The Veteran most recently submitted a claim for an increased 
rating in January 2005.  The RO increased the Veteran's 
disability evaluation for vasomotor rhinitis to 10 percent 
under 38 C.F.R. § 4.97, Diagnostic Code 6522 in the April 
2005 rating decision currently on appeal.  The Veteran was 
notified of this decision and timely perfected this appeal.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis, and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629  (1992).  Effective 
October 7, 1996, the Rating Schedule for respiratory 
disorders was revised and renumbered.  See 61 Fed. Reg. 46720 
(1996).  Accordingly, the Board finds that the RO properly 
switched code provisions and evaluated the Veteran's 
respiratory disability under Diagnostic Code 6522 following 
the amendments described above. 

Under Diagnostic Code 6522, a 10 percent evaluation is 
assigned for allergic or vasomotor rhinitis without polyps, 
but with greater than 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  A 
30 percent evaluation, the highest schedular evaluation 
available, is assigned for allergic or vasomotor rhinitis 
with polyps.

The Veteran presented to a VA medical facility in January 
2004 for a follow-up appointment.  It was noted at that time 
that the Veteran had a deviated nasal septum with allergic 
rhinitis.  The Veteran's nasal congestion and rhinorrhea were 
"better" after using Flonase.  

The Veteran was afforded a VA C&P ear disease examination in 
February 2005.  The Veteran reported a history of nasal 
problems characterized by a feeling of blockage and 
significant watery discharge.  He indicated that these 
symptoms were worse at night.  Upon physical examination, the 
Veteran's external nasal and paranasal sinus structures were 
normal.  However, the examiner noted that the Veteran's 
septum was severely deviated to the left side and his 
turbinates were mildly hyperemic.  The Veteran's sinuses were 
negative and no polyps, discharge, or other abnormalities 
were found at that time.  The examiner concluded that the 
Veteran had a "rather severe" deviation of the septum to 
the left with "severe" obstruction.  In addition, the 
examiner described the Veteran's vasomotor rhinitis as 
"moderate," and probably non-allergic in origin.

That same month, the Veteran was afforded a VA C&P 
respiratory examination.  The Veteran reported using 
flunisolide nasal spray twice daily, but still experienced 
sneezing, post-nasal drip, nasal stuffiness, and chronic 
cough.  According to the Veteran, these symptoms were 
"better" when using the current nasal spray.  He denied 
hemoptysis, but occasionally had yellow, purulent sputum.  
Following a physical examination, the examiner diagnosed the 
Veteran as having allergic rhinitis.  

The Veteran testified before the undersigned AVLJ in February 
2007.  In particular, the Veteran indicated that he 
experienced nasal swelling and blockage, particularly in the 
springtime.  The Veteran obtained some relief from these 
symptoms by taking allergy tablets and using nasal spray.  He 
also stated that he recently had surgery at a private 
facility to reduce swelling and improve breathing.  

The Veteran sought care at a VA medical facility in March 
2007 after experiencing a sore throat, cough with clear 
sputum, and nasal congestion for three to four days.  Upon 
physical examination, the examiner noted the presence of 
"mucous swollen, clear drainage."  The Veteran's throat was 
also mildly erythematous.  The impression was "symptoms of 
rhinitis, allergic vs. viral."  The examiner prescribed 
cough medicine, nasal spray, and Claritin.

The Veteran was afforded a VA C&P nose, sinuses, larynx, and 
pharynx examination in June 2009.  The Veteran reported a 
history of rhinitis and indicated that this condition 
worsened over the past one to two years.  Upon physical 
examination, the Veteran's external nasal and paranasal sinus 
structures were normal.  The examiner observed that the 
Veteran's septum was thickened and mildly deviated.  The 
turbinates were severely hyperemic and the examiner estimated 
an 80 percent obstruction bilaterally at that time.  No 
evidence of discharge or polyps was found and x-rays were 
negative for sinusitis.  The impression was chronic vasomotor 
rhinitis, allergic, with severe bilateral obstruction.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent under Diagnostic Code 6522 for any 
period of time covered by this appeal.  Diagnostic Code 6522 
makes clear that a 30 percent evaluation, the highest 
schedular evaluation available, is assigned for allergic or 
vasomotor rhinitis with polyps.  The Veteran's claims file is 
completely negative for evidence of nasal polyps.  In fact, 
VA examinations conducted in February 2005 and June 2009 
explicitly found no evidence of nasal polyps.  Accordingly, 
the Veteran is not entitled to an evaluation in excess of 10 
percent for service-connected vasomotor rhinitis for any 
period of time covered by this appeal.  

The Board has considered evaluating the Veteran's respiratory 
disability under other pertinent diagnostic codes contained 
in 38 C.F.R. 4.97, but these diagnostic codes are not 
applicable in the Veteran's case.

The Board has also considered the propriety of staged 
ratings, however, the evidence in this case does not show a 
variance in the signs and symptoms of the Veteran's service-
connected vasomotor rhinitis during the claim period such 
that staged ratings are for application.  See Hart, supra.
         
The Board further finds that there is also no evidence that 
the manifestations of the Veteran's service-connected 
disabilities are unusual or exceptional to demonstrate that 
the rating schedule is inadequate for determining the proper 
level of disability.  
Furthermore, as there is no indication in the record as to 
why the Veteran's case is not appropriately rated under the 
schedular criteria, extraschedular consideration is not 
warranted in this case, particularly where, as here, the 
signs and symptoms of the Veteran's service-connected 
disabilities are addressed by the relevant criteria as 
discussed above and higher schedular ratings are likewise 
still available.
  
The Board notes that the Veteran in this case indicated that 
he wanted to stop working as a mail carrier because of his 
service-connected right ankle disability.  See April 2005 
NOD.  (Emphasis added).  Instead, he wished to work as a 
housekeeper "to get off ankle and knees."  Additionally, 
the Veteran intimated that he filed the current claims for an 
increased rating to compensate for the potential differences 
in pay between these jobs.  Id.  However, the Board finds 
that the currently assigned disability evaluations (i.e., 10 
percent for a right ankle disability; and 10 percent for 
vasomotor rhinitis) contemplate that there is commensurate 
industrial impairment as a result of the Veteran's service-
connected disabilities.  See also, 38 C.F.R. § 4.1 (2008) 
(noting that the percentage ratings represent as far as can 
be practically determined the average impairment in earning 
capacity resulting from service-related diseases and injuries 
and their residual conditions in civilian occupations).  
Therefore, the Board finds that the criteria for submission 
for an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App 111, 
115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 237 
(1996).  

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  38 
U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518 (1996).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the Veteran and her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the Veteran of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the Veteran is 
expected to provide.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.

The Veteran did not receive proper VCAA notice in this case.  
However, the Board finds that any notice errors with respect 
to the information and evidence needed to substantiate the 
Veteran's increased rating claims for a right ankle 
disability and vasomotor rhinitis did not affect the 
essential fairness of the adjudication.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).

In January 2005, prior to the initial unfavorable claim on 
the matter by the AOJ, the Veteran was advised to submit 
evidence showing that his service-connected right ankle 
disability and vasomotor rhinitis increased in severity.  In 
particular, the Veteran was encouraged to submit statements 
from doctors containing physical and clinical findings, and 
the results of laboratory tests or x-rays.  The Veteran was 
also notified that he could submit lay statements from 
individuals who witnessed how the disabilities became worse.

The RO subsequently issued the April 2005 rating decision 
currently on appeal.  With regard to his service-connected 
right ankle disability, the Veteran was informed of the 
criteria contained in Diagnostic Code 5271, as well as the 
criteria outlined in DeLuca.  He was specifically informed 
that an evaluation in excess of 10 percent for a right ankle 
disability required marked limitation of motion.  With regard 
to his vasomotor rhinitis, the RO increased his disability 
evaluation to 10 percent and informed him of the criteria 
contained in Diagnostic Code 6522.  He was specifically 
advised that an evaluation in excess of 10 percent for 
vasomotor rhinitis required the presence of polyps.  Shortly 
thereafter, in September 2005, the RO issued a statement of 
the case (SOC) in which the Veteran was notified of the 
rating criteria contained in Diagnostic Codes 5271 and 6522, 
as well as of the considerations outlined in 38 C.F.R. §§ 
4.40, 4.45, 4.59.   

In March 2006, the Veteran was also informed of the 
information and evidence needed to establish a disability 
rating and effective date for the disabilities on appeal 
pursuant to the Court's decision in Dingess.  For instance, 
the Veteran was informed to submit evidence showing the 
nature and severity of his condition, the severity and 
duration of the symptoms, and the impact of the condition 
and/or symptoms of the Veteran's employment.  Specifically, 
the Veteran was encouraged to submit information showing 
ongoing VA treatment, recent Social Security Administration 
decisions, statements from employers about job performance, 
lost time, or other evidence showing how the disability 
affected his ability to work.  The Veteran was also notified 
that he could submit lay statements from individuals who 
witnessed how the disability affected him.  The Veteran was 
also notified to provide any information or evidence not 
previously of record that pertained to the Veteran's level of 
disability or when it began.  Although the Veteran was not 
informed at that time that specific test or measurement 
results would be considered when assigning a disability 
rating, he was notified generally that disability ratings 
ranged from zero to 100 percent based on ratings contained in 
38 C.F.R. Part 4.  Following this notice, the Veteran's 
claims were readjudicated by way of an August 2009 
supplemental statement of the case (SSOC).

Based on the notices provided to the Veteran, including the 
January 2005 and March 2006 notice letters, the VARO 
decision, the September 2005 statement of the case, and the 
August 2009 supplemental statement of the case, the Board 
finds that a reasonable person could be expected to 
understand what information and evidence was required to 
substantiate the increased rating claims.  These documents, 
in conjunction with the VCAA letters, explained what 
information and evidence was needed to substantiate the 
claims, and a reasonable person would be expected to 
understand the information contained therein.  

The Board further notes that the Veteran has made specific 
arguments during the pendency of this claim indicating that 
his service-connected disabilities increased in severity.  
See January 2005, April 2005, December 2005, and February 
2007 statements and hearing testimony.  Moreover, the Board 
notes the Veteran has had representation throughout the 
duration of the appeal.  See Overton,  20 Vet. App. at 438 
(appellant's representation by counsel "is a factor that must 
be considered when determining whether that appellant has 
been prejudiced by any notice error").  In sum, the Board 
finds that there is no prejudice with regard to any 
deficiency in the notice to the Veteran or the timing of the 
notice.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues has been obtained.  
The Veteran's service treatment and post-service treatment 
records were obtained.  The Board acknowledges that the 
Veteran testified in February 2007 about a recent nasal 
surgery performed by K. Reid, M.D.  See hearing transcript, 
pp. 7-8.  The record was held open for a period of 90 days to 
allow the Veteran to submit any pertinent evidence.  He 
submitted no evidence, nor did he provide VA authorization to 
obtain the private treatment records pertaining to the 
surgery, despite being asked to do so.  See VA's December 
2007 letter (requesting completion of the required 
authorization forms to obtain evidence from K. Reid, M.D.).  
The Veteran was also afforded multiple VA examinations in 
connection with the claims currently on appeal.  Accordingly, 
the Board finds that VA has complied, to the extent required, 
with the duty-to- assist requirements found at 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(c)-(e). 


ORDER

An evaluation in excess of 10 percent for residuals of a 
right ankle sprain with old healed fracture, posterior 
malleolus, is denied.

An evaluation in excess of 10 percent for vasomotor rhinitis 
is denied. 

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


